Exhibit 10.2

 

FIFTH AMENDMENT TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the “Fifth
Amendment”) dated as of the 30th day of April, 2004 is entered into among
FINANCIAL SECURITY ASSURANCE INC. (“FSA”) and FSA INSURANCE COMPANY (“FSAIC”)
(each a “Borrower” and collectively, the “Borrowers”), the BANKS party hereto
and BAYERISCHE LANDESBANK (formerly known as Bayerische Landesbank
Girozentrale), acting through its New York Branch, in its capacity as Agent
pursuant to Article XI of the Second Amended and Restated Credit Agreement (as
hereinafter defined).

 

W I T N E S S E T H :

 

WHEREAS, Bayerische Landesbank Girozentrale (now known as Bayerische
Landesbank), in its capacity as Bank and as Agent, Financial Security Assurance
Inc., Financial Security Assurance of Maryland Inc. and Financial Security
Assurance of Oklahoma, Inc. have previously entered into that Credit Agreement
dated as of April 30, 1996 (the “1996 Credit Agreement”);

 

WHEREAS, Bayerische Landesbank Girozentrale (now known as Bayerische
Landesbank), in its capacity as Bank and as Agent, Financial Security Assurance
Inc., Financial Security Assurance of Maryland Inc., Financial Security
Assurance of Oklahoma, Inc., Landesbank Hessen-Thüringen Girozentrale and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch (“RaboBank”) have entered into that First Amended and Restated
Credit Agreement dated as of April 30, 1997 (the “First Amended and Restated
Credit Agreement”), thereby amending and restating the 1996 Credit Agreement,
and that First Amendment to First Amended and Restated Credit Agreement dated as
of April 30, 1998 (the “First Amendment” which together with the First Amended
and Restated Credit Agreement is herein referred to as the “1997 Credit
Agreement”);

 

WHEREAS, Bayerische Landesbank Girozentrale (now known as Bayerische
Landesbank), acting through its New York Branch acting in its capacity as Bank
(“BLB”) and as Agent (“Agent”), FSA and FSAIC, Landesbank Hessen-Thüringen
Girozentrale, acting through its New York Branch (“Helaba”), RaboBank,
Westdeutsche Landesbank Girozentrale (now known as WestLB AG), New York Branch
(“WestLB”), Deutsche Bank AG, New York Branch (“DB”), KBC Bank N.V. (“KBC”),
First Union National Bank of North Carolina (“First Union”) and Norddeutsche
Landesbank Girozentrale, New York Branch (“NordLB”) have entered into that
Second Amended and Restated Credit Agreement dated as of April 30, 1999 (the
“Second Amended and Restated Credit Agreement”), thereby amending and restating
the 1997 Credit Agreement;

 

--------------------------------------------------------------------------------


 

WHEREAS, FSA, FSAIC, the Agent, BLB, RaboBank, Helaba, WestLB, DB, KBC, First
Union and NordLB entered into the First Amendment to Second Amended and Restated
Credit Agreement dated as of April 30, 2000 (the “First Amendment”);

 

WHEREAS, FSA, FSAIC, the Agent, BLB, RaboBank, Helaba, WestLB, DB, KBC, First
Union, NordLB, Landesbank Baden-Württemberg, acting through its New York Branch
(“LBBW”) and The Bank of New York (“BNY”) entered into the Second Amendment to
Second Amended and Restated Credit Agreement dated as of April 30, 2001 (the
“Second Amendment”) to further amend the Second Amended and Restated Credit
Agreement in order to terminate the commitment of First Union, to establish
commitments by LBBW and BNY, to adjust the commitments of RaboBank and DB and to
adjust the Contingent Commitments of the Part C Banks;

 

WHEREAS, FSA, FSAIC, the Agent, BLB, RaboBank, Helaba, WestLB, DB, KBC, NordLB,
LBBW and BNY entered into the Third Amendment to Second Amended and Restated
Credit Agreement dated as of April 30, 2002 (the “Third Amendment”) to further
amend the Second Amended and Restated Credit Agreement in order to amend the
definition of Loss Threshold Amount and extend the Expiry Date;

 

WHEREAS, FSA, FSAIC, the Agent, BLB, RaboBank, Helaba, WestLB, DB, KBC, NordLB,
LBBW, BNY and The Bank of Nova Scotia, New York Agency (“Scotia”) entered into
the Fourth Amendment to Second Amended and Restated Credit Agreement dated as of
April 30, 2003 (the “Fourth Amendment”) to further amend the Second Amended and
Restated Credit Agreement in order to amend the definition of Loss Threshold
Amount, to establish the commitment by Scotia, to adjust the commitments of BLB,
Helaba, RaboBank, Scotia, WestLB, NordLB and DB and extend the Expiry Date; and

 

WHEREAS, the parties hereto wish to further amend the Second Amended and
Restated Credit Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to amend the Second Amended and Restated Credit Agreement
as follows:

 

SECTION 1.         AMENDMENTS.

 

1.1.         Termination of Commitments by RaboBank and WestLB.  The Commitments
of RaboBank and WestLB under the Second Amended and Restated Credit Agreement
are terminated as of the date hereof and on such date RaboBank and WestLB shall
cease to be a Bank thereunder.  By executing this Fifth Amendment, RaboBank and
WestLB acknowledge that they have been paid all amounts owed to them under the
Second Amended and Restated Credit Agreement.  The signature pages of RaboBank
and WestLB are deleted from the Second Amended and Restated Credit Agreement. 
On the date hereof, RaboBank and WestLB shall each return to the Borrowers the
Note made by the Borrowers in favor of RaboBank and WestLB, respectively,
pursuant to the Second Amended and Restated Credit Agreement.

 

1.2.         Establishment of Commitment by KeyBank National Association.  The
signature of KeyBank National Association (“KeyBank”) attached hereto is hereby
added to the

 

2

--------------------------------------------------------------------------------


 

Second Amended and Restated Credit Agreement following the signature page
thereto of Scotia.  KeyBank hereby joins in the Second Amended and Restated
Credit Agreement (as heretofore amended by the First Amendment, Second
Amendment, Third Amendment and Fourth Amendment) as a Bank party thereto and
shall be a Bank (with all rights and obligations of a Bank) under the Second
Amended and Restated Credit Agreement (as heretofore amended by the First
Amendment, Second Amendment, Third Amendment and Fourth Amendment) with the
Commitment reflected in Schedule I thereto, as hereby amended.

 

1.3.         Amendments to Commitments.  Schedule I to the Second Amended and
Restated Credit Agreement is hereby deleted and in place thereof Schedule I
hereto is inserted with the Commitments adjusted accordingly.  On the date
hereof the Borrowers shall execute and deliver Notes in the form of Exhibits A,
B, C, D and E hereto, to BLB, LBBW, DB, KeyBank and Helaba respectively, such
Notes constituting “Notes” under the Second Amended and Restated Credit
Agreement.  Simultaneously with such delivery, BLB, LBBW, DB and Helaba shall
return to the Borrowers the Notes previously made by the Borrowers in their
favor pursuant to the Second Amended and Restated Credit Agreement.

 

1.4.         Amendment to Definition of “Notice Office.”  The definition of
“Notice Office” contained in Section 1.01 of the Second Amended and Restated
Credit Agreement is hereby amended by deleting such definition in its entirety
and inserting in its place the following:

 

“Notice Office” shall mean the office of the Agent located at 560 Lexington
Avenue, New York, New York 10022, Attention: Mr. Joseph C. Campagna, Telephone
No. (212) 310-9943, Facsimile No. (212) 230-9114, or such other office as the
Agent may hereafter designate in writing as such to the Borrowers.

 

1.5          Amendment to Section 2.01(b).  Section 2.01(b) of the Second
Amended and Restated Credit Agreement is hereby amended by deleting the same in
its entirety and inserting in place thereof the following:

 

(b)           In the event that (i) the Borrowers request a Borrowing under
Section 2.01(a) and (ii) any Part B Bank shall fail to make on the date
specified in the Notice of Borrowing for such requested Borrowing any Loan or
any portion of a Loan required to be made by such Bank under Section 2.01(a)
hereof representing such Bank’s pro rata portion (determined as described in
Section 2.01(a)(i) and (ii)) of the amount of such requested Borrowing, then
each Part C Bank severally agrees to make a Loan to the Borrowers on such date
in an amount equal to the following:

 

(x) If the Defaulting Bank is The Bank of Nova Scotia, New York Agency,
Landesbank Baden-Württemberg, New York Branch, as a Part C Bank, shall make a
Loan to the Borrowers in an amount equal to the lesser of (A) its Part C Bank
Unutilized Contingent Commitment and (B) the amount of such Defaulted Loan, and
Bayerische Landesbank, New York Branch, shall have no obligation to make a Loan
as a Part C Bank with respect to the Defaulted Loan of such Defaulting Bank.

 

3

--------------------------------------------------------------------------------


 

(y) If the Defaulting Bank is any one or more Part B Banks other than The Bank
of Nova Scotia, New York Agency, Bayerische Landesbank, New York Branch, as a
Part C Bank, shall make a Loan to the Borrowers in an amount equal to the lesser
of (A) its Part C Bank Unutilized Contingent Commitment and (B) the amount of
each such Defaulted Loan, and Landesbank Baden-Württemberg, New York Branch,
shall have no obligation to make a Loan as a Part C Bank with respect to the
Defaulted Loan of any such Defaulting Bank.

 

1.6          Amendment to Section 2.04(b)(i).  Section 2.04(b)(i) of the Second
Amended and Restated Credit Agreement is hereby amended by deleting
Section 2.04(b)(i) in its entirety and inserting in its place the following:

 

“(i) each Part C Bank will (subject to Section 2.01(b)) make available at the
Payment Office of the Agent its pro rata portion (which amount shall be
determined for each Part C Bank and the Defaulting Bank in question in the
manner provided in Section 2.01(b)) of such Part B Bank’s Defaulted Loan, in
Dollars and in immediately available funds and”

 

1.7.         Amendment to Section 4.03.  Section 4.03 of the Second Amended and
Restated Credit Agreement is hereby amended by deleting the second sentence
therein in its entirety and inserting in its place the following:

 

“Amounts payable to the Agent hereunder shall be transferred to the Agent’s
account at:  Wachovia Bank, National Association, ABA #:  026-005-092, Account: 
Bayerische Landesbank, New York Branch, Account #:  200-1935-3009-0,
Reference:  FSA Line of Credit, (or to such other account of the Agent as the
Agent may specify by written notice to the Borrowers) not later than 12:00 noon,
New York, New York time, on the date payment is due.”

 

SECTION 2.         EXTENSION OF EXPIRY DATE.

 

By executing this Fifth Amendment each Bank agrees to extend the Expiry Date to
April 30, 2011 and the Expiry Date is hereby so extended.

 

SECTION 3.         FULL FORCE AND EFFECT.

 

The Second Amended and Restated Credit Agreement, as heretofore amended, is
hereby amended to the extent provided in this Fifth Amendment and, except as
specifically provided herein, the Second Amended and Restated Credit Agreement,
as heretofore amended in accordance with its terms (as amended hereby), shall
remain in full force and effect in accordance with its terms.

 

SECTION 4.         DEFINITIONS.

 

All capitalized terms used in this Fifth Amendment and not otherwise defined
shall have the meanings set forth in the Second Amended and Restated Credit
Agreement, as amended.

 

4

--------------------------------------------------------------------------------


 

SECTION 5.         GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.

 

(a)           This Fifth Amendment and the other Credit Documents and the rights
and obligations of the parties hereunder and thereunder shall be construed in
accordance with and be governed by the law of the State of New York.  Any legal
action or proceeding against any Borrower with respect to this Fifth Amendment
or any other Credit Document may be brought in the courts of the State of
New York or of the United States for the Southern District of New York, and, by
execution and delivery of this Fifth Amendment, any Borrower hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  The Borrowers
irrevocably consent to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to the Borrowers at their
addresses set forth opposite its signature below, such service to become
effective 30 days after such mailing.  Except as otherwise provided in
Section 4.05 of the Second Amended and Restated Credit Agreement, nothing herein
shall affect the right of the Agent or any Bank under this Fifth Amendment to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against any Borrower in any other jurisdiction.

 

(b)           Each Borrower hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Fifth Amendment or any
other Credit Document brought in the courts referred to in clause (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

SECTION 6.         HEADINGS.

 

Section headings in this Fifth Amendment are included herein for convenience of
reference only and shall not have any effect for purposes of interpretation or
construction of the terms of this Fifth Amendment.

 

SECTION 7.         COUNTERPARTS.

 

This Fifth Amendment may be signed in any number of counterpart copies, but all
such copies shall constitute one and the same instrument.

 

SECTION 8.         REPRESENTATIONS.

 

Each party hereto hereby represents and warrants to the other that this Fifth
Amendment has been duly authorized and validly executed by it and that the
Second Amended and Restated Credit Agreement as heretofore amended and as hereby
amended constitutes its valid obligation enforceable in accordance with its
terms.

 

SECTION 9.         CONDITIONS PRECEDENT.

 

As conditions precedent to the effectiveness of this Fifth Amendment, the
Borrowers shall:

 

5

--------------------------------------------------------------------------------


 

(a)           pay an upfront fee in the amount of $31,562.50, for distribution
by the Agent to the following Banks in the amounts set forth opposite the names
of such Bank:

 

BANK

 

UPFRONT FEE

 

BLB

 

$

14,062.50

 

LBBW

 

$

7,500.00

 

KeyBank

 

$

6,250.00

 

Helaba

 

$

3,750.00

 

Total:

 

$

31,562.50

 

 

(b)           pay to RaboBank all amounts owed to RaboBank under the Second
Amended and Restated Credit Agreement (RaboBank acknowledges the receipt of such
amounts by the execution and delivery of its signature page hereto);

 

(c)           pay to WestLB all amounts owed to WestLB under the Second Amended
and Restated Credit Agreement (WestLB acknowledges the receipt of such amounts
by the execution and delivery of its signature page hereto);

 

(d)           execute and deliver to the Agent the Notes referred to herein in
Section 1.3 hereto; and

 

(e)           have provided to the Agent such other documents, certificates and
opinions as the Agent may reasonably request, including, without limitation,
opinions of counsel to the Borrowers (the receipt of such other documents,
opinions and certificates, if any, is acknowledged by the Agent’s execution and
delivery of its signature page hereto).

 

SECTION 10.  FEES AND EXPENSES.

 

The Borrowers shall pay to the Agent the fees and expenses of counsel to the
Agent incurred in connection with this Fifth Amendment promptly upon receipt of
an invoice for such fees and expenses.

 

 

[Remainder of Page Left Intentionally Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered as of the date and year first written above.

 

 

BORROWERS:

 

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

By

/s/ Edsel C. Langley, Jr.

 

Name

Edsel C. Langley, Jr.

 

Title

      Treasurer

 

 

 

 

 

FSA INSURANCE COMPANY

 

 

 

 

 

By

/s/ Edsel C. Langely, Jr.

 

Name

Edsel C. Langley, Jr.

 

Title

      Treasurer

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signature page to Fifth Amendment]

 

 

AGENT:

 

 

Notice Address:

BAYERISCHE LANDESBANK, Acting

 

Through Its New York Branch

Bayerische Landesbank

 

New York Branch

 

560 Lexington Avenue

By

   /s/

Robert J. Albano

New York, NY  10022

Name

 

Robert J. Albano

Attention:

Mr. Joseph C. Campagna

Title

 

Vice President

 

Vice President and Manager

 

 

Public Finance

 

Telephone:

(212) 310-9943

By

   /s/ 

Richard Jackson, Jr.

Facsimile:

(212) 230-9114

Name

 

Richard Jackson, Jr.

 

Title

 

Second Vice President

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signature page to Fifth Amendment]

 

 

BANKS:

 

 

Notice Address:

BAYERISCHE LANDESBANK, Acting

 

Through Its New York Branch

Bayerische Landesbank

 

New York Branch

 

560 Lexington Avenue

By

   /s/

Robert J. Albano

New York, NY  10022

Name

 

Robert J. Albano

Attention:

Mr. Joseph C. Campagna

Title

 

Vice President

 

Vice President and Manager

 

 

Public Finance

 

Telephone:

(212) 310-9943

By

   /s/

Richard Jackson, Jr.

Facsimile:

(212) 230-9114

Name

 

Richard Jackson, Jr.

 

Title

 

Second Vice President

 

 

Wire Transfer Instructions:

 

 

 

Wachovia Bank, National Association

 

ABA#:  026-005-092

 

Acct. Name:

Bayerische Landesbank,

 

 

New York Branch

 

Account #:

200-1935-3009-0

 

Reference:

FSA Line of Credit

 

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signature page to Fifth Amendment]

 

 

LANDESBANK HESSEN-THÜRINGEN

 

GIROZENTRALE, Acting Through Its

 

New York Branch

 

 

 

 

 

By

 /s/

Patricia A. South

 

Name

 

Patricia A. South

 

Title:

 

Vice President Public Finance

 

 

 

 

 

By

 /s/

Irina Rakhlis

 

Name

 

Irina Rakhlis

 

Title

 

Credit Analyst

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signature page to Fifth Amendment]

 

 

DEUTSCHE BANK AG, New York Branch

 

 

 

 

 

By

  /s/

Clinton M. Johnson

 

Name

 

Clinton M. Johnson

 

Title

 

Managing Director

 

 

 

 

 

By

  /s/

John G. Moran

 

Name

 

John G. Moran

 

Title

 

Director

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signature page to Fifth Amendment]

 

 

COÖPERATIEVE CENTRALE

 

 

RAIFFEISEN-BOERENLEENBANK B.A.

 

 

“RABOBANK NEDERLAND”, New York

 

 

Branch

 

 

 

 

 

 

 

 

By

  /s/

Brett D. Delfino

 

 

Name

 

Brett D. Delfino

 

 

Title

 

Executive Director

 

 

 

 

 

 

 

 

By

  /s/

Jocelyne Lallemand

 

Name

 

Jocelyne Lallemand

 

 

Title

 

Vice President

 

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signature page to Fifth Amendment]

 

 

WESTLB AG, New York Branch

 

 

 

 

 

By

  /s/

Lillian Tung Lum

 

Name

 

Lillian Tung Lum

 

Title

 

Executive Director

 

 

 

 

 

By

  /s/

David Sellers

 

Name

 

David Sellers

 

Title

 

Executive Director

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signature page to Fifth Amendment]

 

 

KBC BANK N.V.

 

 

 

 

 

By

  /s/

Robert Snauffer

 

Name

 

Robert Snauffer

 

Title

 

First Vice President

 

 

 

 

 

By

  /s/

Dennis A. Graham

 

Name

 

Dennis A. Graham

 

Title

 

First Vice Presiden

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signature page to Fifth Amendment]

 

 

NORDDEUTSCHE LANDESBANK

 

GIROZENTRALE, New York Branch

 

 

 

 

 

By

  /s/

Stephanie Finnen

 

Name

 

Stephanie Finnen

 

Title

 

Vice President

 

 

 

 

 

By

  /s/

Stephen K. Hunter

 

Name

 

Stephen K. Hunter

 

Title

 

Senior Vice President

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signature page to Fifth Amendment]

 

 

LANDESBANK BADEN-WÜRTTEMBERG,

 

Acting Through Its New York Branch

 

 

 

By

  /s/

Robert O’Brien

 

Name:

 

Robert O’Brien

 

Title:

 

Vice President

 

 

 

By

  /s/

Gary V. Valente

 

Name:

 

Gary V. Valente

 

Title:

 

Assistant Vice President

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signature page to Fifth Amendment]

 

 

THE BANK OF NEW YORK

 

 

 

 

 

By

  /s/

Evan Glass

 

Name:

 

Evan Glass

 

Title:

 

Vice President

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signature page to Fifth Amendment]

 

 

THE BANK OF NOVA SCOTIA, New York
Agency

 

 

 

By

  /s/

Brian S. Allen

 

Name:

 

Brian S. Allen

 

Title:

 

Managing Director

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signature page to Fifth Amendment]

 

Notice Address:

KEYBANK NATIONAL ASSOCIATION

 

 

KeyBank National Association

By

/s/

Mary K. Young

127 Public Square, OH-01-27-0606

Name:

Mary K. Young

Cleveland, OH  44114

Title:

 

Vice President

Attn:

Ms. Mary K. Young

 

 

Vice President and Portfolio Manager

 

Telephone:

(216) 689-4443

 

Facsimile:

(216) 689-4981

 

 

 

Wire Transfer Instructions:

 

 

 

Bank Name:  KeyBank, National Association

 

ABA#:  041 001 039

 

Acct. Name:

Cleveland, OH

 

Account #:

1140228209035

 

Reference:

[PLEASE PROVIDE]

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COMMITMENTS

 

PART A

 

Name

 

Commitment

 

 

 

 

 

Bayerische Landesbank, New York Branch

 

$

65,000,000

 

 

 

 

 

Landesbank Hessen-Thüringen Girozentrale, New York Branch

 

50,000,000

 

 

 

 

 

Deutsche Bank AG, New York Branch

 

45,000,000

 

 

 

 

 

KBC Bank N.V.

 

25,000,000

 

 

 

 

 

Landesbank Baden-Württemberg, New York Branch

 

40,000,000

 

 

 

 

 

The Bank of New York

 

20,000,000

 

 

 

 

 

Norddeutsche Landesbank Girozentrale, New York Branch

 

35,000,000

 

 

 

 

 

The Bank of Nova Scotia, New York Agency

 

20,000,000

 

 

 

 

 

KeyBank National Association

 

25,000,000

 

 

 

 

 

Total:

 

$

325,000,000

 

 

PART B

 

Part B Banks

 

Landesbank Hessen-Thüringen Girozentrale, New York Branch

Deutsche Bank AG, New York Branch

KBC Bank N.V.

The Bank of New York

Norddeutsche Landesbank Girozentrale, New York Branch

The Bank of Nova Scotia, New York Agency

KeyBank National Association

 

I-1

--------------------------------------------------------------------------------


 

PART C

 

Part C Banks and Contingent Commitments

 

Name

 

Contingent Commitment

 

 

 

 

 

Bayerische Landesbank, New York Branch

 

$

70,000,000

 

 

 

 

 

Landesbank Baden-Württemberg, New York Branch

 

$

10,000,000

 

 

 

 

 

Total

 

$

80,000,000

 

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

$135,000,000

 

New York, New York

 

 

April 30, 2004

 

FOR VALUE RECEIVED, FINANCIAL SECURITY ASSURANCE INC. and FSA INSURANCE COMPANY
(the “Borrowers”) hereby jointly and severally promise to pay to the order of
BAYERISCHE LANDESBANK, (the “Bank”), in lawful money of the United States of
America in immediately available funds, at the office of Bayerische Landesbank,
acting through its New York Branch, as Agent, located at 560 Lexington Avenue,
New York, New York 10022, on the Expiry Date (as defined in the Agreement
referred to below) the principal sum of $65,000,000 constituting the Bank’s
Commitment under the Agreement (defined below) plus $70,000,000 constituting the
Bank’s Contingent Commitment under the Agreement or, if less, the then unpaid
principal amount of all Loans (as defined in the Agreement) made by the Bank
pursuant to the Agreement.

 

The Borrowers, jointly and severally, promise also to pay interest on the unpaid
principal amount hereof in like money at said office at the rates and at the
times provided in Section 2.06 of the Agreement.

 

This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement, dated as of April 30, 1999, among the Borrowers and the Banks
from time to time party thereto (including the Bank), and Bayerische Landesbank,
acting through its New York Branch, as Agent (as amended, modified and
supplemented from time to time, the “Agreement”), and is entitled to the
benefits thereof.  This Note is secured by the Security Agreement (as defined in
the Agreement).  As provided in the Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the Expiry Date, in whole or in
part.

 

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

 

Except as otherwise provided in the Agreement, the Borrowers hereby waive
presentment, demand, protest or notice of any kind in connection with this Note.

 

The Bank is authorized to record the date and amount of each Loan and each
payment, prepayment and conversion with respect thereto on the grid attached
hereto or on a continuation thereof which shall be attached hereto and made a
part hereof, and any such notation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that the failure to make any
such notations shall not affect the validity of the Borrowers’ obligations
hereunder.

 

THE PAYMENT OBLIGATIONS OF THE BORROWERS UNDER THIS NOTE ARE LIMITED AS PROVIDED
IN SECTION 4.05 OF THE AGREEMENT.

 

--------------------------------------------------------------------------------


 

THIS NOTE IS TRANSFERABLE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

THIS NOTE HAS BEEN DULY EXECUTED UNDER SEAL BY THE DULY AUTHORIZED
REPRESENTATIVES OF THE BORROWERS AS OF THE DATE FIRST WRITTEN ABOVE.

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

 

 

FSA INSURANCE COMPANY

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

A-2

--------------------------------------------------------------------------------


 

GRID

 

Date

 

Amount
of Loan

 

Unpaid
Principal
Paid or
Prepaid

 

Principal
Amount
of Note

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTE

 

$50,000,000

 

New York, New York

 

 

April 30, 2004

 

FOR VALUE RECEIVED, FINANCIAL SECURITY ASSURANCE INC. and FSA INSURANCE COMPANY
(the “Borrowers”) hereby jointly and severally promise to pay to the order of
LANDESBANK BADEN-WÜRTTEMBERG, acting through its New York Branch, (the “Bank”),
in lawful money of the United States of America in immediately available funds,
at the office of Bayerische Landesbank, acting through its New York Branch, as
Agent, located at 560 Lexington Avenue, New York, New York 10022, on the Expiry
Date (as defined in the Agreement referred to below) the principal sum of
$40,000,000 constituting the Bank’s Commitment under the Agreement (defined
below) plus $10,000,000 constituting the Bank’s Contingent Commitment under the
Agreement or, if less, the then unpaid principal amount of all Loans (as defined
in the Agreement) made by the Bank pursuant to the Agreement.

 

The Borrowers, jointly and severally, promise also to pay interest on the unpaid
principal amount hereof in like money at said office at the rates and at the
times provided in Section 2.06 of the Agreement.

 

This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement, dated as of April 30, 1999, among the Borrowers and the Banks
from time to time party thereto (including the Bank), and Bayerische Landesbank,
acting through its New York Branch, as Agent (as amended, modified and
supplemented from time to time, the “Agreement”), and is entitled to the
benefits thereof.  This Note is secured by the Security Agreement (as defined in
the Agreement).  As provided in the Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the Expiry Date, in whole or in
part.

 

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

 

Except as otherwise provided in the Agreement, the Borrowers hereby waive
presentment, demand, protest or notice of any kind in connection with this Note.

 

The Bank is authorized to record the date and amount of each Loan and each
payment, prepayment and conversion with respect thereto on the grid attached
hereto or on a continuation thereof which shall be attached hereto and made a
part hereof, and any such notation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that the failure to make any
such notations shall not affect the validity of the Borrowers’ obligations
hereunder.

 

THE PAYMENT OBLIGATIONS OF THE BORROWERS UNDER THIS NOTE ARE LIMITED AS PROVIDED
IN SECTION 4.05 OF THE AGREEMENT.

 

--------------------------------------------------------------------------------


 

THIS NOTE IS TRANSFERABLE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

THIS NOTE HAS BEEN DULY EXECUTED UNDER SEAL BY THE DULY AUTHORIZED
REPRESENTATIVES OF THE BORROWERS AS OF THE DATE FIRST WRITTEN ABOVE.

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

FSA INSURANCE COMPANY

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

B-2

--------------------------------------------------------------------------------


 

GRID

 

Date

 

Amount
of Loan

 

Unpaid
Principal
Paid or
Prepaid

 

Principal
Amount
of Note

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NOTE

 

$45,000,000

 

New York, New York

 

 

April 30, 2004

 

FOR VALUE RECEIVED, FINANCIAL SECURITY ASSURANCE INC. and FSA INSURANCE COMPANY
(the “Borrowers”) hereby jointly and severally promise to pay to the order of
DEUTSCHE BANK AG, New York Branch (the “Bank”), in lawful money of the United
States of America in immediately available funds, at the office of Bayerische
Landesbank, acting through its New York Branch, as Agent, located at
560 Lexington Avenue, New York, New York 10022, on the Expiry Date (as defined
in the Agreement referred to below) the principal sum of $45,000,000
constituting the Bank’s Commitment under the Agreement (defined below) or, if
less, the then unpaid principal amount of all Loans (as defined in the
Agreement) made by the Bank pursuant to the Agreement.

 

The Borrowers, jointly and severally, promise also to pay interest on the unpaid
principal amount hereof in like money at said office at the rates and at the
times provided in Section 2.06 of the Agreement.

 

This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement, dated as of April 30, 1999, among the Borrowers and the Banks
from time to time party thereto (including the Bank), and Bayerische Landesbank,
acting through its New York Branch, as Agent (as amended, modified and
supplemented from time to time, the “Agreement”), and is entitled to the
benefits thereof.  This Note is secured by the Security Agreement (as defined in
the Agreement).  As provided in the Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the Expiry Date, in whole or in
part.

 

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

 

Except as otherwise provided in the Agreement, the Borrowers hereby waive
presentment, demand, protest or notice of any kind in connection with this Note.

 

The Bank is authorized to record the date and amount of each Loan and each
payment, prepayment and conversion with respect thereto on the grid attached
hereto or on a continuation thereof which shall be attached hereto and made a
part hereof, and any such notation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that the failure to make any
such notations shall not affect the validity of the Borrowers’ obligations
hereunder.

 

THE PAYMENT OBLIGATIONS OF THE BORROWERS UNDER THIS NOTE ARE LIMITED AS PROVIDED
IN SECTION 4.05 OF THE AGREEMENT.

 

--------------------------------------------------------------------------------


 

THIS NOTE IS TRANSFERABLE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

THIS NOTE HAS BEEN DULY EXECUTED UNDER SEAL BY THE DULY AUTHORIZED
REPRESENTATIVES OF THE BORROWERS AS OF THE DATE FIRST WRITTEN ABOVE.

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

FSA INSURANCE COMPANY

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

C-2

--------------------------------------------------------------------------------


 

GRID

 

Date

 

Amount
of Loan

 

Unpaid
Principal
Paid or
Prepaid

 

Principal
Amount
of Note

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

NOTE

 

$25,000,000

 

New York, New York

 

 

April 30, 2004

 

FOR VALUE RECEIVED, FINANCIAL SECURITY ASSURANCE INC. and FSA INSURANCE COMPANY
(the “Borrowers”) hereby jointly and severally promise to pay to the order of
KEYBANK NATIONAL ASSOCIATION (the “Bank”), in lawful money of the United States
of America in immediately available funds, at the office of Bayerische
Landesbank, acting through its New York Branch, as Agent, located at
560 Lexington Avenue, New York, New York 10022, on the Expiry Date (as defined
in the Agreement referred to below) the principal sum of $25,000,000
constituting the Bank’s Commitment under the Agreement (defined below) or, if
less, the then unpaid principal amount of all Loans (as defined in the
Agreement) made by the Bank pursuant to the Agreement.

 

The Borrowers, jointly and severally, promise also to pay interest on the unpaid
principal amount hereof in like money at said office at the rates and at the
times provided in Section 2.06 of the Agreement.

 

This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement, dated as of April 30, 1999, among the Borrowers and the Banks
from time to time party thereto (including the Bank), and Bayerische Landesbank,
acting through its New York Branch, as Agent (as amended, modified and
supplemented from time to time, the “Agreement”), and is entitled to the
benefits thereof.  This Note is secured by the Security Agreement (as defined in
the Agreement).  As provided in the Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the Expiry Date, in whole or in
part.

 

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

 

Except as otherwise provided in the Agreement, the Borrowers hereby waive
presentment, demand, protest or notice of any kind in connection with this Note.

 

The Bank is authorized to record the date and amount of each Loan and each
payment, prepayment and conversion with respect thereto on the grid attached
hereto or on a continuation thereof which shall be attached hereto and made a
part hereof, and any such notation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that the failure to make any
such notations shall not affect the validity of the Borrowers’ obligations
hereunder.

 

THE PAYMENT OBLIGATIONS OF THE BORROWERS UNDER THIS NOTE ARE LIMITED AS PROVIDED
IN SECTION 4.05 OF THE AGREEMENT.

 

--------------------------------------------------------------------------------


 

THIS NOTE IS TRANSFERABLE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

THIS NOTE HAS BEEN DULY EXECUTED UNDER SEAL BY THE DULY AUTHORIZED
REPRESENTATIVES OF THE BORROWERS AS OF THE DATE FIRST WRITTEN ABOVE.

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

FSA INSURANCE COMPANY

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

D-2

--------------------------------------------------------------------------------


 

GRID

 

Date

 

Amount
of Loan

 

Unpaid
Principal
Paid or
Prepaid

 

Principal
Amount
of Note

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

NOTE

 

$50,000,000

 

New York, New York

 

 

April 30, 2004

 

FOR VALUE RECEIVED, FINANCIAL SECURITY ASSURANCE INC. and FSA INSURANCE COMPANY
(the “Borrowers”) hereby jointly and severally promise to pay to the order of
LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, acting through its New York Branch,
(the “Bank”), in lawful money of the United States of America in immediately
available funds, at the office of Bayerische Landesbank, acting through its
New York Branch, as Agent, located at 560 Lexington Avenue, New York, New York
10022, on the Expiry Date (as defined in the Agreement referred to below) the
principal sum of $50,000,000 constituting the Bank’s Commitment under the
Agreement (defined below) or, if less, the then unpaid principal amount of all
Loans (as defined in the Agreement) made by the Bank pursuant to the Agreement.

 

The Borrowers, jointly and severally, promise also to pay interest on the unpaid
principal amount hereof in like money at said office at the rates and at the
times provided in Section 2.06 of the Agreement.

 

This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement, dated as of April 30, 1999, among the Borrowers and the Banks
from time to time party thereto (including the Bank), and Bayerische Landesbank,
acting through its New York Branch, as Agent (as amended, modified and
supplemented from time to time, the “Agreement”), and is entitled to the
benefits thereof.  This Note is secured by the Security Agreement (as defined in
the Agreement).  As provided in the Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the Expiry Date, in whole or in
part.

 

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

 

Except as otherwise provided in the Agreement, the Borrowers hereby waive
presentment, demand, protest or notice of any kind in connection with this Note.

 

The Bank is authorized to record the date and amount of each Loan and each
payment, prepayment and conversion with respect thereto on the grid attached
hereto or on a continuation thereof which shall be attached hereto and made a
part hereof, and any such notation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that the failure to make any
such notations shall not affect the validity of the Borrowers’ obligations
hereunder.

 

THE PAYMENT OBLIGATIONS OF THE BORROWERS UNDER THIS NOTE ARE LIMITED AS PROVIDED
IN SECTION 4.05 OF THE AGREEMENT.

 

--------------------------------------------------------------------------------


 

THIS NOTE IS TRANSFERABLE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

THIS NOTE HAS BEEN DULY EXECUTED UNDER SEAL BY THE DULY AUTHORIZED
REPRESENTATIVES OF THE BORROWERS AS OF THE DATE FIRST WRITTEN ABOVE.

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

FSA INSURANCE COMPANY

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

E-2

--------------------------------------------------------------------------------


 

GRID

 

Date

 

Amount
of Loan

 

Unpaid
Principal
Paid or
Prepaid

 

Principal
Amount
of Note

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-3

--------------------------------------------------------------------------------